Title: To Thomas Jefferson from Richard Claiborne, 25 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas


Richmond, 25 Feb. 1781. Writes “respecting the duty of Feild Quarter Master within this State.” Has observed for a long time that there “is very little regularity or system in that Line … nor is there a principal in Commission to call the Subordinate officers to account for their  Receipts and Issues. … While Troops are kept in such small and scatered Bodies, as they must be from the situation of this Country, it is seldom necessary to appoint more than Brigade Quarter Masters to act with them. … A Deputy Quarter Master in the Feild therefore, would only be an expence to the Public and be little able to give proper assistance.” If the executive agrees, Claiborne is willing to take this business under his own direction and make the necessary arrangements. Mr. Elliott “will cheerfully act as an Assistant on the South side of James River; and I am persuaded Majr. Day who is an Assistant Deputy Quarter Master at Williamsburg, will act on the East side. These Gentlemen will always have Stores which will be convenient for the troops in the lower parts of the state, and will Issue to the Brigade Quarter Masters, and call them to a settlement when ever it shall be necessary. If troops should be embodied in any other part of the State, the Assistant Quarter Masters are so disposed of in districts that they will all be ready to act when called upon.” Col. Carrington has written to Maj. Meriwether offering him an appointment as field quarter master, but, for the reasons given, Claiborne thinks the appointment unnecessary, especially since “the person who does undertake the business, must be accountable to me, as he will receive little else except what comes from my Department.” Claiborne has written to Carrington on this subject; suggests that the executive may wish to do so likewise.
